—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Franco, J.), entered January 8, 2002, which granted that branch of the motion of the defendants Nu-Merit Electrical Supply Co. and Theodore Sheridan which was for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The plaintiff Filomena Bruno allegedly was injured when she tripped and fell on an object in one of the aisles of the respondents’ store. The Supreme Court granted that branch of the respondents’ motion which was for summary judgment dismissing the complaint insofar as asserted against them. We affirm.
The plaintiffs correctly contend that Mrs. Bruno sufficiently identified the alleged defective condition which caused her fall. However, in opposition to the respondents’ prima facie showing of entitlement to judgment as a matter of law, the plaintiffs failed to demonstrate the existence of a triable issue of fact as to whether the respondents created the alleged condition (see Ruisi v Frank’s Nursery & Crafts, 272 AD2d 314; Fink v Board of Educ. of City of N.Y., 117 AD2d 704) or had actual or constructive notice of it (see Daniely v County of Westchester, 297 AD2d 654; Grant v Radamar Meat, 294 AD2d 398; Dumont v Griswold Co., 246 AD2d 879; Moss v JNK Capital, 211 AD2d 769, affd 85 NY2d 1005).
In light of our determination, it is unnecessary to address the plaintiffs’ remaining contentions. Feuerstein, J.P., Smith, O’Brien and Goldstein, JJ., concur.